        Case 2:19-cv-01467-ACA Document 41 Filed 08/13/20 Page 1 of 2                   FILED
                                                                               2020 Aug-13 PM 02:12
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


           IN THE UNITED STATED DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JEFFCOAT ENTERPRISES, INC.,)
                           )
     Plaintiff,            )
                           )
v.                         )                          CASE NUMBER.:
                           )                          2:19-cv-01467-ACA
LINVILLE MEMORIAL FUNERAL )
HOME, INC., BRAD LINVILLE, )
and MADONNA LINVILE,       )
                           )
     Defendants.           )


             AMENDED JOINT STIPULATION OF DISMISSAL


      Jeffcoat Enterprises, LLC, Madonna Linville, Brad Linville, and Linville

Memorial Funeral Home, Inc., hereby state the following as their Amended Joint

Stipulation of Dismissal in this case.

      1.     Pursuant to the Court’s order of July 16, 2020, the only claims

remaining in this case as of that date are the Counterclaims of Brad Linville and

Linville Memorial Funeral Home, Inc., against Jeffcoat Enterprises, Inc.

      2.     The parties hereby state that the Counterclaims have been settled, and

stipulate to their dismissal, with prejudice, costs taxed as paid.

      Dated this the 13th day of August, 2020.
Case 2:19-cv-01467-ACA Document 41 Filed 08/13/20 Page 2 of 2
